Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/6/2022 has been entered.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-5, 9, 10, 12-14, and 16-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Specifically, representative Claim 1 recites:
A system for determining a metric of a cloud atmosphere, the system comprising: 
a light projector that projects a pulse of light into a cloud atmosphere; 
a light sensor that detects a portion of the projected pulse of light backscattered by the cloud atmosphere; 
a peak detector that determines a peak amplitude of the detected portion; 
a sub-peak threshold generator that generates, based on the peak amplitude of the detected portion, first and second sub-peak thresholds that are predetermined fractions of the peak amplitude determined by the peak detector, the first sub-peak threshold having a greater amplitude than the second sub-peak threshold; 
a timer that determines a time difference between a first post-peak reference time and a second post-peak reference time, the first post-peak reference time corresponding to a time at which the amplitude of the detected portion equals or crosses the first sub-peak threshold, and the second post-peak reference time corresponding to a time at which the amplitude of the detected portion equals or crosses the second sub-peak threshold; 
one or more processors; and 
computer-readable memory encoded with instructions that, when executed by the one or more processors, cause the system to: 
calculate, based on the peak amplitude of the detected portion, a backscatter coefficient; calculate, based on the time difference between the first and second post-peak reference times, an optical extinction coefficient; and calculate, based on the calculated backscatter and optical extinction coefficients, the metric of the cloud atmosphere.
The claim limitations in the abstract idea have been highlighted in bold above; the remaining limitations are “additional elements”.
Under the Step 1 of the eligibility analysis, we determine whether the claims are to a statutory category by considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: Process, machine, manufacture, or composition of matter.  The above claim is considered to be in a statutory category (process). 
Under the Step 2A, Prong One, we consider whether the claim recites a judicial exception (abstract idea).  In the above claim, the highlighted portion constitutes an abstract idea because, under a broadest reasonable interpretation, it recites limitations that fall into/recite an abstract idea exceptions.  Specifically, under the 2019 Revised Patent Subject matter Eligibility Guidance, it falls into the grouping of subject matter when recited as such in a claim limitation, that covers mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations).  
Similar limitations comprise the abstract ideas of Claims 13 and 18.  
Next, under the Step 2A, Prong Two, we consider whether the claim that recites a judicial exception is integrated into a practical application. 
In this step, we evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception. 
The above claims comprise the following additional elements:
In Claim 1: a light projector configured to project a pulse of light into a cloud atmosphere; a light sensor configured to detect a portion of the projected pulse of light backscattered by the cloud atmosphere; a peak detector configured to determine a peak amplitude of the detected portion; a sub-peak threshold generator that generates, based on the peak amplitude of the detected portion, first and second sub-peak thresholds that are predetermined fractions of the peak amplitude determined by the peak detector, the first sub-peak threshold having a greater amplitude than the second sub-peak threshold; a timer configured to determine a time difference between a first post-peak reference time and a second post-peak reference time; one or more processors; and computer-readable memory encoded with instructions;
In Claim 12: similar as above in Claim 1;
In Claim 18: a light sensor having a detection surface aligned with the laser projector so as to detect a portion of the projected pulse of light backscattered by the cloud atmosphere, the light sensor further configured to generate, at an output port of the light sensor, a detection signal indicative of the detected portion; a logarithm amplifier having an input port electrically coupled to the output port of the detector; a peak detector having an input port electrically coupled to the output port of the logarithm amplifier, the peak detector configured to generate, at an output port of the peak detector, a peak signal; a sub-peak threshold generator that generates first and second sub-peak thresholds that are predetermined fractions of the peak amplitude determined by the peak detector; a timer configured to determine a time difference between a first post-peak reference time and a second post-peak reference time; and a cloud metric calculator.
With regards to Claim 1, the additional element in the preamble of “A system for determining a metric of a cloud atmosphere” is not qualified for a meaningful limitation because it is only generally links the use of the judicial exception to a particular technological environment or field of use.  Using a light projector and a light sensor represent a mere data gathering step and only adds an insignificant extra-solution activity to the judicial exception.  A peak detector, a sub-peak threshold generator, a timer, and processor with computer readable memory (generic processor) are generally recited and are not qualified as particular machines and represent insignificant extra-solution activity. “All uses of the recited judicial exception require such data gathering or data output” (MPEP 2106.05(g)).
Similar limitations that are recited in Claim 13 are also generically recited and represent extra-solution activity to the judicial exception. Additional elements of Claim 18 further include a logarithmic amplifier that generates a logarithmic signal and a cloud metric calculator are generally recited and are not qualified as particular machines.
In conclusion, the above additional elements, considered individually and in combination with the other claim elements do not reflect an improvement to other technology or technical field, and, therefore, do not integrate the judicial exception into a practical application.  Therefore, the claims are directed to a judicial exception and require further analysis under the Step 2B.  
However, the above claims, do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they are generically recited and are well-understood/conventional in a relevant art as evidenced by the prior art of record (Step 2B analysis). 
The claims, therefore, are not patent eligible.  
With regards to the dependent claims, Claims 2-5, 9, 10, 12, 14, and 16-17 provide additional features/steps which are part of an expanded algorithm, so these limitations should be considered part of an expanded abstract idea of the independent claims (Step 2A, Prong One), recite no additional elements reflecting a practical application (Step 2A, Prong Two), and fail a “significantly more” test under the step 2B for the same reasons as discussed with regards to the independent claims. 
The above dependent claims are, therefore, also ineligible.
Examiner Note:
With regards to Claim 20, the claim recites additional elements that are meaningful and indicate a practical application. The claim is patent-eligible.

Examiner Note with regards to Prior Art of Record
In regards to Claims 1, 13, and 18, the claims differ from the closest prior art, Anderson, Muirhead, and Hazel, either singularly or in combination, because they fail to anticipate or render obvious a sub-peak threshold generator that generates, based on the peak amplitude of the detected portion, first and second sub-peak thresholds that are predetermined fractions of the peak amplitude determined by the peak detector, the first sub- peak threshold having a greater amplitude than the second sub-peak threshold; a timer that determines a time difference between a first post-peak reference time and a second post-peak reference time, the first post-peak reference time corresponding to a time at which the amplitude of the detected portion equals or crosses the first sub-peak threshold, and the second post-peak reference time corresponding to a time at which the amplitude of the detected portion equals or crosses the second sub-peak threshold, and calculating, based on the time difference between the first and second post-peak reference times, an optical extinction coefficient, in combination with all other limitations in the claim as claimed and defined by applicant.  


Response to Arguments
35 USC § 101
Applicant's arguments filed 4/6/2022 have been fully considered but they are not persuasive. 
The Applicant argues (p.9): …recited components are integral to the claim; one cannot excise these components from the claim in any meaningful fashion. The sub-peak threshold generator is integral as it enables analyzing at least two streams of data concurrently therefore reducing the computational complexity of the problem. The timer is integral as it enables timing the at least two streams of data therefore reducing the computational complexity of the problem. As noted in the PEG Guidance, the following exemplary considerations are indicative that an additional element (or combination of elements) [24] may have integrated the exception into a practical application:" in which "an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim" is listed (PEG Guidance, Pg. 55, emphasis added).
The Examiner respectfully disagrees. The step of generating sub-peaks is needed for all uses of the judicial exception and, therefore, is not meaningful and is not qualified for significantly more (Step 2B). Under the latter consideration, a combination of additional elements as recited is not qualified for a “particular machine” because it is generically recited and is well-understood and conventional in the relevant art based on prior art of record (extra-solution activity).  This combination is needed to necessary data gathering for the abstract idea that uses sub-peak timing to calculate and optical extinction coefficient.

The Applicant argues (p.9-10): claim 1 as amended is substantially similar to Example 40 of Subject Matter Eligibility Examples: Abstract Ideas (hereinafter "Eligibility Examples") which was issued on 1/7/19 by the USPTO. Claim 1 of Example 40 is directed to a method for adaptive monitoring of traffic data. This involves the steps of collecting data passing through a device, comparing the data to a threshold, then collecting additional traffic data when the traffic data is greater than a threshold. This is substantially similar to claim 1 of the present application which comprises at least collecting data via a light project/ light sensor combination, comparing the collected data to at least a first and second sub-peak threshold, and then executing the computer readable memory to calculate metrics of the cloud atmosphere based on the outcomes of the comparisons. Claim 1 of Example 40 was specifically noted as passing Step 2A Prong 2, integration into a practical application.
The Examiner respectfully disagrees with the alleged similarity to Claim 1 of Example 40. In that claim analysis, the practical application conclusion was reached because “the method limits collection of additional Netflow protocol data to when the initially collected data reflects an abnormal condition, which avoids excess traffic volume on the network and hindrance of network performance … This provides a specific improvement over prior systems, resulting in improved network monitoring”. Such improvement indicates eligibility. No technological improvement is discussed in the instant application.
The recited claims are more similar to Claim 2 of that example where practical application was not demonstrated (“The collecting step is recited at a high level of generality (i.e., as a general means of gathering network traffic data for use in the comparison step), and amounts to mere data gathering, which is a form of insignificant extra-solution activity. The network appliance that performs the comparison step is also recited at a high level of generality, and merely automates the comparison step”.) 

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Toshio Kawasaki (US 20130142239) discloses a peak detector detecting first and second thresholds with corresponding timing.
Roland R. Rick et al. (US 20030081662) discloses first and second thresholds of different magnitudes applied to peak detection. 
Brian Corbett et al. (GB 2075300) discloses measuring the transit time interval taken for the leading edge of the derived pulse to rise from a first, lower, threshold to the second, higher, threshold. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER SATANOVSKY whose telephone number is (571)270-5819.  The examiner can normally be reached on M-F: 9 am-5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALEXANDER SATANOVSKY/
Primary Examiner, Art Unit 2863